UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7460


SUNDARI K. PRASAD,

                    Plaintiff - Appellant,

             v.

FEDERAL BUREAU OF INVESTIGATION, Unknown Agent; DEA, Unknown
Agent; DEA, Unknown Agent; FBI RICHMOND, Unknown Agent; FBI
HEADQUARTERS, Unknown Agent; STATE OF VIRGINIA, Unknown Agent;
RODERICK YOUNG, U.S. Eastern District Court – Richmond Division; M. H.
LAUCK, U.S. Eastern District Court – Richmond Division,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00119-JAG-DJN)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sundari K. Prasad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sundari K. Prasad seeks to appeal the district court’s order dismissing without

prejudice her 42 U.S.C. § 1983 (2012) action for failure to comply with the court’s prior

order to particularize her complaint. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-47 (1949). Because the deficiencies identified by the district court may be

remedied by particularizing the complaint as directed, we conclude that the order Prasad

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction. * We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




       *
         We do not remand this matter to the district court, though, because the court
previously afforded Prasad the chance to particularize her complaint, and she failed to do
so. Cf. Goode, 807 F.3d at 629-30.


                                             2